LOGUE, J.
The trial court correctly entered the order for involuntary inpatient placement in an effort to provide the Appellant with the care he needed. See Burley v. State, 59 So.3d 131, 135 (Fla. 3d DCA 2011) (holding “that there was substantial competent evidence to support the trial court’s findings and involuntary commitment pursuant to the Baker Act,” but “revers[ing] the order under review and remand[ing] to allow the parties’ attorneys to make closing arguments.”). The trial court’s judgment of commitment is accordingly affirmed.